COURT OF APPEALS OF VIRGINIA


Present: Judges Bumgardner, Kelsey and Senior Judge Hodges


FLOYD COUNTY SCHOOL BOARD AND
VSBA WORKERS’ COMP GROUP/
ACORDIA EMPLOYERS SERVICE

v.     Record No. 3020-03-3

RANDALL WOOLWINE                                              MEMORANDUM OPINION*
                                                                  PER CURIAM
                                                                 MARCH 16, 2004
RANDALL WOOLWINE

v.     Record No. 3046-03-3

FLOYD COUNTY SCHOOL BOARD AND
VSBA WORKERS’ COMP GROUP/
ACORDIA EMPLOYERS SERVICE


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Ramesh Murthy; Lisa Frisina Clements; PennStuart, on briefs), for
                 Floyd County School Board and VSBA Workers’ Comp
                 Group/Acordia Employers Service.

                 (Brenda C. Moses; Montgomery & Moses, PC, on brief), for Randall
                 Woolwine in Record No. 3020-03-3.

                 (Randall W. Woolwine, pro se, on brief), in Record No. 3046-03-3.


       Floyd County School Board and its insurer (hereinafter referred to as “employer”) appeal

a decision of the Workers’ Compensation Commission finding that Randall Woolwine’s

(claimant) current medical condition and treatment are related to his compensable March 6, 2002

injury by accident and that Drs. Glen L. Sublette and Kevin Kelleher are authorized treating

physicians and that any referrals made by those physicians for treatment that is causally related

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
to the March 6, 2002 injury by accident, are the employer’s responsibility. In his cross-appeal,

Woolwine appeals the commission’s findings that he failed to prove he was totally disabled

beginning December 12, 2002 and that even if he proved he was partially disabled as of that

date, he failed to prove he made a reasonable effort to market his remaining work capacity. We

have reviewed the record and the commission’s opinion and find no reversible error.

Accordingly, we affirm for the reasons stated by the commission in its final opinion. See

Woolwine v. Floyd (County of) School Board, VWC File No. 209-02-00 (Oct. 23, 2003). We

dispense with oral argument and summarily affirm with respect to the issues raised in both

appeals because the facts and legal contentions are adequately presented in the materials before

the Court and argument would not aid the decisional process. See Code § 17.1-403; Rule

5A:27.1

                                                                                        Affirmed.




       1
        We deny employer’s Motion to Dismiss Record Number 3046-03-3 as claimant’s brief
was timely filed. In addition, we deny claimant’s request to expedite this case.
                                              -2-